DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-13-21 has been entered.
 
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-27-2019
Applicant’s election without traverse of the invention of method claims 1-13 in the reply filed on 12-27-2019 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where applicant has support for the amended language of claim 1.
Claims 3. 4. 6-13 depend upon claim 1 and thus incorporate its new matter.
Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 has been amended to require that the gas of the low vapor pressure material “has a low-vapor–pressure material vapor pressure obtained at a temperature equal to a temperature in a temperature vapor pressure curve of C4F8 or a greater temperature than this temperature”
It is unclear what that means.  It is confusing.  It could mean that applicant is claiming the temperature that the vapor pressure was produced at is a temperature equal to or greater than a temperature included in a C4F8 vapor pressure chart? Charts can be produced for any temperature range, so this does not appear to further limit the required temperature. 
 If it is claiming a material property, but does it mean that the vapor pressure of the material is equal to that of C4F8 or more at any given temperature or something else?  Given the materials of claim 4 and applicant’s vapor pressure curve of figure 10, that interpretation does not seem consistent with the claims, perhaps applicant is trying to claim that at any given temperature, the material has a vapor pressure that is less than or equal to that of C4F8 (to produce the same vapor pressure as C4F8 at a given temperature, the material would require a temperature that is greater than or equal to that temperature).  
However, for the purposes of examination, the claims will be interpreted to be open to either interpretation, with either the limitation being a temperature that it is obvious to have a chart that includes such temperatures or for isopropanol (isopropyl alcohol) to read upon this claim limitation, since claim 4 explicitly requires it to be the material that has this material property. 
Claim 1 additionally requires that the pressure is “in a range from at least 50mT (6.67 Pa) to a maximal vapor pressure or a vapor pressure lower than this maximal vapor pressure”.  This is confusing, since the range of “at least” some values could be interpreted to include any pressure above 50mTorr, and providing an entirely alternative pressure range that is anything 
Furthermore, the “maximal vapor pressure” is very confusingly defined as being “corresponding” to a pressure of the material at some temperature equal to or greater than the temperature on a vapor pressure curve of C4F8.  It is unclear what this means.  The gas is not required to be at some equilibrium.  Applicant has not explained what this is intended to mean, as applicant’s remarks avoid the subject.   There are many vapor pressures and temperatures indicated on a temperature vapor pressure curve, so it is unclear which one is required to be used to fulfill the claim limitation.  For example, a practitioner could choose the temperature 100oC for IPA material, which (according to applicant’s figure 10 vapor pressure curve would result in a maximum pressure of approximately 1000torr.  If however, the temperature chosen was -20oC (which the claim does not require, but would have a significant physical meaning during the process which is required to be performed at -20oC) the maximum pressure would still be a pressure greater than 1torr.  For the purposes of examination, it will be interpreted to be open to using any temperature to determine a pressure, including -20oC, but open to others.
Claims 3. 4. 6-13 depend upon claim 1 and thus incorporate its indefiniteness.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draeger (US 20160056071) as evidenced by applicant’s figure 10.
	Draeger teaches a film deposition method which is performed at predetermined partial pressures [0003] in controlled atmosphere chambers (e.g. sub-atmospheric) [0114] where the temperature is controlled, such as by cooling the substrate to negative 20oC [0008] by mounting the substrate on a stage that has coolant lines built in for this temperature control, such that it is readily apparent that the cooling of the stage cools the substrate mounted on it [0118].  Draeger claim 3-4) which can be generated into a plasma [0080].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to choose the temperatures and materials claimed by applicant, since they were taught by the prior art to be desirable for the deposition of films into recessed parts of objects 
Draeger further teaches that the predetermined chamber pressure can be between 1 and 100torr [0095], and that the partial pressure of the precursor is below the saturation pressure of the precursor [0003].  According to figure 10 of applicant’s specification, IPA has a vapor pressure greater than 1 torr at -20oC (so performing the process at 1 torr reads upon the claim language) and is much greater at higher temperatures (such as up to 1000torr, as discussed in the 112 2nd rejection above, which means that the entire 1-100 torr range can read upon applicant’s currently claimed range), so the disclosed chamber pressures in Draeger overlap with applicant’s claimed ranges.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” (claim 1).
Claim 6: Draeger teaches depositing a flowable dielectric film [0004] and further teaches controlling the process such that the recesses are preferentially filled faster than the top of the substrate and more particularly fill the pores from the “bottom up” [0059].
Claim 7:  Draeger exemplifies in figure 2A such as aspect ratio.  Also, in process “A” it teaches, filling a pore feature (10nm width) to a depth of 392, which is an aspect ratio greater than 2 [0112]. 

Claim 8: Draeger teaches performing its process so that growth occurs selectively only in the pores, with material not depositing on the outside (features with very low aspect ratios) of the object to be processed [0021].  Draeger further teaches in process “A” that a pore feature (10nm width) will fill to a depth of 392, while a pore feature 60nm wide will not deposit a film at all, which is a much higher deposition speed for the higher aspect ratio [0112]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have film deposition rates be higher as the aspect ratio increases, since Draeger teaches selectively depositing in higher aspect ratio features.
Claim 9: Draeger teaches that after a step of completely filling the pores so that they are sealed, deposition of the flowable material is continued to create another layer over the sealed surface [0063].
Claim 10: Draeger teaches performing its process so that growth occurs selectively only in the pores, with material not depositing on the outside (fat part) of the object to be processed [0021], thus the growth rate is faster in the recessed part than on the “fat part of the object to be processed (claim 10).  when the diameter of the feature is below a certain value, 
Claim 12: Draeger teaches including an inactive (inert) gas as a carrier during the deposition process [0072].  Regarding the relative flow rates of the gases.  The flow rate determines the concentration of the gases in the deposition process.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
.
Claim 13: Draeger exemplifies using a remote plasma apparatus [0080].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draeger (US 20160056071) in view of Kato (US 5525550).
	Draeger teaches using plasma [0080], but does not specifically teach using a high frequency power with a bias in order to create plasma for deposition.
Kato is also directed towards depositing films by plasma enhanced CVD (abstract), it further teaches that the film can be depositing using high frequency power for plasma generation with a bias voltage being a result effective variable that should be chosen in order to control the properties of the deposited film (col 12, lines 25-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  use a high frequency power with a bias to create the films of Draeger since such plasma generation methods were known to the art to be effective plasma sources for deposition.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0V or higher and 1000V or lower” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-13 have been considered but are not convincing in view of the amended grounds of rejection necessitated by amendment.
st and 2nd rejections have been added in response to the claim amendments.
Regarding the argument that Draeger does not teach the lower end of applicant’s claimed pressure range, Draeger does not need to teach applicant’s endpoints, only make values within the claimed range prima facie obvious.
Regarding the argument that 200 and 75 torr are outside of applicant’s claimed range, as discussed for the 112 2nd rejection above, it is not currently clear that they would be outside the claimed range, additionally, Draeger also teaches that the pressure is a result effective variable and even exemplifies using lower pressures, such as 1 torr. 
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712